Citation Nr: 1811588	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  12-27 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for scarring, secondary to in-service hernia repair.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his two daughters


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1973 to October 1975.

This case initially came to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2015, the Veteran and his two daughters testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the electronic claims file.

The Board's January 2016 decision denied this claim.  Upon the Veteran's appeal to the United States Court of Appeals for Veterans Claims (Court), the Court remanded the Board's decision in February 2017 for action consistent with the Joint Motion for Partial Remand (JMPR) submitted by the parties.  In June 2017, the Board remanded the claim for additional development and a new VA examination.  The matter is again before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) (formerly Virtual VA) electronic claims files.  


FINDING OF FACT

For the entire increased rating period on appeal, the Veteran's service-connected surgical scar has been located on the abdomen, and has been linear, without soft tissue damage, and without loss of covering of skin over the scar, pain, or any other disabling effects.



CONCLUSION OF LAW

The criteria for entitlement to a compensable rating for an in-service surgical scar have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.21, 4.118, Diagnostic Codes 7804, 7805 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  In addition, the Board is satisfied that VA has substantially complied with the directives of the Board's previous remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Veteran was afforded a Compensation and Pension examinations in January 2010, January 2013 and August 2017, which produced findings pertinent to the evaluation for a compensable rating.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the examinations were adequate for their purposes and neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Increased Schedular Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence to be considered in an appeal from an initial disability rating is not limited to current severity, but will include the entire period of the disorder.  Additionally, it is possible for a veteran to be awarded separate percentage evaluations for separate periods (staged ratings), based on the facts.  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Lay Evidence

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's Assertions

The Veteran contends in his October 2015 Board hearing testimony that the scarring resulting from his hernia repair has become progressively worse with age.  He adds that he experiences pain when clothing rubs against the scar, when he carries items at a certain weight, when he wears a seatbelt, and when he bumps the location of the scar.  He further adds that there has been an accumulation of keloid tissue on the scar over the years.  The Veteran further contends in his March 2010 Statement in Support of Claim and his statement accompanying his August 2013 VA Appeals Form 9 that his pain is constant, he has "trouble" sitting and walking and he takes medication for the pain.

The Veteran's Abdominal Scar

A January 2001 rating decision assigned a noncompensable rating for scarring resulting from a service-connected hernia repair, effective August 15, 2000.   The rating was granted under Diagnostic Code 7805, under which any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 should be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118.  

Under Diagnostic Code 7801, a 10 percent rating is assigned when a scar, not of the head, face, or neck, is deep and nonlinear, and covers an area of at least 6 square inches (39 sq. cm.), but less than 12 square inches (77 sq. cm.).  A deep scar is one associated with underlying soft tissue damage.

Under Diagnostic Code 7802, a 10 percent rating is assigned when a scar, not of the head, face, or neck, is superficial and nonlinear, and covers an area of at least 144 square inches (929 sq. cm.).

Diagnostic Code 7804 contemplates scars that are unstable or painful.  One or two unstable or painful scars are entitled to a 10 percent rating, three or four a 20 percent rating, and five or more a 30 percent rating.

The Veteran's service treatment records (STRs) indicate that the September 1975 separation examination noted the Veteran's scar and described at as supraumbilical and hypertrophied. 

A January 2010 VA examination identified one scar near the middle of the Veteran's abdominal wall "right above the umbilicus."  The scar was 11 centimeters in length and 0.2 to 0.3 centimeters wide.  The January 2010 VA examiner noted the Veteran complaint that the scar hurts or aches "about once a week, he takes no medication for that.  No skin breakdown."

According to the July 2010 VA examiner's report, the scar was stable and the Veteran denied tenderness on palpation of the scar.  The scar appeared superficial to the examiner, who noted the absence of underlying tissue damage; no limitation of motion or other limitation in function due to the scar; and no gross distortion or asymmetry or disfigurement.  The January 2010 VA examiner assessed the Veteran with a scar on the abdominal wall status post umbilical hernia repair. 

VA arranged a second examination in January 2013.  Once again, the diagnosis was a linear abdominal scar, horizontal midline above the umbilicus.  The length of the scar remained 11 centimeters.  According to the examination report, there were no non-linear scars of the trunk and extremities.  The Veteran's scar did not result in limitation of function and there were no "other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with any scar . . ."  The examiner wrote that none of the Veteran's scars were painful or unstable.

The January 2013 VA examiner directly addressed the Veteran's written statements claiming that pain was associated with his abdominal scar.  After quoting the Veteran's statement dated July 2012, the examiner wrote that there was no objective evidence of any discomfort when the Veteran entered and exited the examination room or when he was sitting down or during the palpation of the scar.  

In August 2014, the Veteran presented at Sarasota VA for management of his current chronic medical conditions.  On physical examination, the treatment provider noted his abdomen revealed a healed, horizontal supraumbilical surgical scar, further noted as soft, with bowel sounds detected, non-tender, with no masses, and with no bruits.  No pain was reported or noted.  

In August 2017, the Veteran underwent an in-person VA examination/Disability Benefits Questionnaire (DBQ) for Scars/Disfigurement, in which his 1974 diagnosis was stated as abdominal scar.  Upon examination, the August 2017 VA examiner found a horizontal linear scar above the umbilicus, measured at 11 centimeters.  He further found no functional limitations attributable to the scar.  

The August 2017 VA examiner noted that the record contained documentation of problems with scar and VA records are silent for any pain or problems with this scar.  By way of example, he referred to the August 2014 VA treatment note, stating that the healed horizontal supraumbilical surgical scar was soft, non-tender and exhibited no masses.

In his examination, the August 2017 VA examiner found no tenderness of the scar to palpation or with stretching and twisting.  He added that, when asked about pain the Veteran says he occasionally has discomfort with bowel movements, but the scar itself is not tender or painful.

The August 2017 VA examiner further noted that the January 2013 VA examination had referred to the Veteran's statement in the record that he has experienced pain every day since separation from service; there is tenderness around the scar; he has trouble sitting or walking; and he takes medication for pain.  However, the August 2017 VA examiner observed that a healed scar from surgery 43 years ago does not suddenly become painful.

He concluded that on observation there is no objective evidence of any discomfort noted on walking, entering or leaving the examination room, in sitting or on palpation of the scar.  He added again that there is no medical documentation of any discomfort from the scar in VA records.

The Veteran's Statements

As stated above, the Veteran reported to the January 2010 VA examiner that the scar hurts or aches about once a week, but he takes no medication for that.  As set forth earlier in this decision, the Veteran stated at his October 2015 Board hearing that he experiences pain when clothing rubs against the scarring, when he carries items at a certain weight, when he wears a seatbelt, and when he bumps the location of the scarring, and it has become progressively worse with age.  He stated in his March 2010 Statement in Support of Claim and his statement accompanying his August 2013 VA Appeals Form 9 that his pain is constant, he has "trouble" sitting and walking and he takes medication for the pain.  

As also stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran is competent to provide statements of symptoms which are observable to his senses and there is no reason to doubt his credibility.

However, in looking to the most recent findings in the record, the August 2017 VA examiner found no tenderness of the scar to palpation or with stretching and twisting.  This is to say, he pushed inward on the scar with his fingers, then released the pressure and observed the Veteran's reactions.  He  stretched and twisted the tissue in the area of the scar or instructed the Veteran to perform maneuvers to achieve the same application of tension on the scar area and again observed the reaction.  The August 2017 VA examiner neither observed nor made findings to the effect that these tests produced pain.  Further observations of the August 2017 VA examiner were that there is no objective evidence of any discomfort noted on walking, entering or leaving the examination room, in sitting or, as stated above, on palpation of the scar.

At the examination, the Veteran himself reported the scar itself is not tender or painful, although he also reported he occasionally has discomfort with bowel movements.  Similarly, at the October 2015 Board hearing, when the Veteran was questioned by his representative as to whether there is anything in particular which causes increased pain, the Veteran answered that he gets a pain in his stomach and added "I think it'd be from that or something I ate."   The foregoing provides two examples in which the Veteran has associated pain during a bowel movement and stomach pain as evidence of pain due to his scar.  As already stated, the Veteran is competent to state when he experiences pain and in what part of his person pain is perceived and he is credible in doing so.  

However, the Veteran himself was uncertain in his statement about stomach pain; he could not be certain whether it was the pain of his scar or something he ate.  His report of pain during bowel movements suggests the results of internal stresses on the rectum, on the diaphragm, etc.  Yet, the Veteran was unspecific.  Moreover, he reported this in conjunction with his other statement that the scar itself is not tender or painful.

The foregoing simply indicates the possibility of error due to lack of expert knowledge of the body systems.  Although competent and credible as to what he observes and of what he has personal knowledge, the Board must emphasize that he is not competent to diagnose a disability or interpret accurately its physical signs or its clinical findings upon examination.  38 C.F.R. § 3.159 (a)(1).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Moreover, the Board itself cannot render its own independent medical judgments; it does not have the expertise.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board must look to the medical evidence when there are contradictory findings or statements inconsistent with the record and it must rely on clinical findings and opinions to establish the nature, extent and severity of the Veteran's disability.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board views the palpation, stretching and twisting maneuvers in the August 2017 VA examination, discussed above, as objective findings which, when reconciled with the Veteran's reports, clearly provide the most persuasive evidence.  For the reasons stated, the Veteran's statements are imprecise and give some indication of being clinically incorrect.  The August 2017 VA examiner performed his tests of palpation, stretching and twisting upon the area of the scar, the results were  negative for pain and, as stated above, the results are consistent with the Veteran's own report that the scar itself is not tender or painful. 

The specific medical evidence discussed above supports the findings that the Veteran's scar is not painful.  Nor does the evidence in the August 2017 VA examination or in the record preceding it indicate that the scar is unstable or exhibits a loss of the covering of skin over it.  There is no clinical or evidentiary basis on which to award a compensable rating under the relevant diagnostic codes of 38 C.F.R. 4.118.

For all of the above reasons and based on the findings and conclusions of the August 2017 VA examiner, the Board finds that a compensable rating under the appropriate Diagnostic Codes 7804 and 7805 is not warranted by the objective medical evidence. 

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claim, the doctrine is not applicable and the claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a compensable rating for scarring, secondary to in-service hernia repair, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


